ON MOTION NOR REHEARING.
Sherwood, J.
We have been moved for a rehearing in this cause, or else that we so modify the directions to the lower court as to permit that court to rehear the cause.
As the facts in this cause have not been as fully *485disclosed upon the record as we would like them to be, and as the findings of the lower court regarding the issues of fact are not so fully or satisfactorily presented as we could desire them to be, when made the predicate of a final adjudication, and as possibly in consequence of those things we might unwittingly do an injustice, we will reverse the decree and remand the cause, in order that the lower court may rehear the same, unbound by anything said in the original opinion.
All concur.